                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No.: CV 17-8802-CAS (PLA)                                                              Date: April 22, 2019

Title:    Edwin D. Jones v. J. Cabiladas, et al.


PRESENT: THE HONORABLE                  PAUL L. ABRAMS
                                        UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                 N/A                                            N/A
          Deputy Clerk                              Court Reporter / Recorder                           Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                      ATTORNEYS PRESENT FOR DEFENDANT(S):
                NONE                                                                  NONE

PROCEEDINGS:              (IN CHAMBERS)

Pursuant to this Court’s Order of December 20, 2018, each party was ordered to file a Status Report no later than
March 22, 2019. To date, plaintiff’s Status Report has not been filed with the Court. Accordingly, no later than
May 6, 2019, plaintiff is ordered to show cause why this case should not be dismissed for failure to prosecute
and comply with a Court Order. Filing of the Status Report by plaintiff on or before May 6, 2019, shall be
deemed compliance with this Order to Show Cause.




cc:      Edwin D. Jones, pro se
         Audra C. Call, CAAG



                                                                             Initials of Deputy Clerk      ch




CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                    Page 1 of 1
